Rescript.
This is an action of assumpsit on an unstamped written instrument of the tenor following :
“$1,321 77-100 Portland, Oct. 3, 1870.
Received of Daniel F. Emery, thirteen hundred and twenty-one dollars and seventy-seven cents on account, with interest at the rate of twelve per cent. Joseph Hobson.”
To the admission of this instrument in evidence the defendant seasonably objected upon the ground that it was not stamped as required by the Acts of Congress of the United States. The *44plaintiff testified that the omission to stamp was with no intent upon his part to defraud the revenue, nor with any other fraudulent intent on his part. The instrument was properly admitted.
Note by the reporter. Since the foregoing rescript was sent down the case of Moore v. Mason taken before the U. S. Supreme Court by writ of error to the supreme court of Maine, raising the identical question here discussed, has been argued before the supreme court at Washington, at its October term, 1873, after the death of Chief Justice Chase and before his successor was appointed, and the eight associate justices were equally divided in opinion, so the matter is still left open for determination in the ultimate tribunal.